Order filed September 12, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00595-CV
                                    ____________

                           CHARLIE JONES, Appellant

                                          V.

                          US BANK TRUST N.A, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1134285

                                     ORDER

      Appellant’s brief was due September 3, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 27, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Hassan.